OPINION — AG — (1) YOU WANTED TO KNOW HOW THE COUNTY ASSESSOR CAN NOT PUT THE INCREASED VALUATION FOR THE YEAR OF 1960 UPON THE ROLLS — IT IS THE OPINION OF THE AG THAT THIS CANNOT NOW BE DONE, EITHER AS OMITTED PROPERTY OR GROSSLY UNDERVALUED PROPERTY. (2) THE COUNTY ASSESSOR CAN INCREASE THE VALUATION FOR A PAST YEAR WHERE FRAUD OR CONCEALMENT IS PRESENT BUT CANNOT INCREASE THE VALUATION FOR A PAST YEAR UNDER THE FACTS RELATED IN YOUR LETTER AND CONTAINED IN WILLIAMS V. COOKSON. (3) THERE IS NO AUTHORITY FOR REASSESSING UNDERVALUED PROPERTY SUBSEQUENT TO THE ADJOURNMENT OF THE COUNTY EQUALIZATION BOARD UNLESS FRAUD OR CONCEALMENT HAS BEEN PRACTICED BY THE OWNER OR HIS AGENT. CITE: 68 O.S. 1961 15.20 [68-15.20], 68 O.S. 1961 15.21 [68-15.21], 68 O.S. 1961 15.41 [68-15.41] (W. J. MONROE) HAROLD K. HAXTON COUNTY ATTORNEY ATTORNEY GENERAL OF OKLAHOMA — OPINION APRIL 25, 1963 OPINION — AG — (1) YOU WANTED TO KNOW HOW THE COUNTY ASSESSOR CAN NOT PUT THE INCREASED VALUATION FOR THE YEAR OF 1960 UPON THE ROLLS — IT IS THE OPINION OF THE AG THAT THIS CANNOT NOW BE DONE, EITHER AS OMITTED PROPERTY OR GROSSLY UNDERVALUED PROPERTY. (2) THE COUNTY ASSESSOR CAN INCREASE THE VALUATION FOR A PAST YEAR WHERE FRAUD OR CONCEALMENT IS PRESENT BUT CANNOT INCREASE THE VALUATION FOR A PAST YEAR UNDER THE FACTS RELATED IN YOUR LETTER AND CONTAINED IN WILLIAMS V. COOKSON. (3) THERE IS NO AUTHORITY FOR REASSESSING UNDERVALUED PROPERTY SUBSEQUENT TO THE ADJOURNMENT OF THE COUNTY EQUALIZATION BOARD UNLESS FRAUD OR CONCEALMENT HAS BEEN PRACTICED BY THE OWNER OR HIS AGENT. CITE: 68 O.S. 1961 15.20 [68-15.20], 68 O.S. 1961 15.21 [68-15.21], 68 O.S. 1961 15.41 [68-15.41] [68-15.41] (W. J. MONROE)